Name: 2001/160/EC: Commission Decision of 15 February 2001 on the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability in relation to Cyprus (Text with EEA relevance) (notified under document number C(2001) 371)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  Europe;  organisation of transport;  insurance
 Date Published: 2001-02-27

 Avis juridique important|32001D01602001/160/EC: Commission Decision of 15 February 2001 on the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability in relation to Cyprus (Text with EEA relevance) (notified under document number C(2001) 371) Official Journal L 057 , 27/02/2001 P. 0056 - 0056Commission Decisionof 15 February 2001on the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability in relation to Cyprus(notified under document number C(2001) 371)(Text with EEA relevance)(2001/160/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure againsts such liability(1), as last amended by Directive 90/232/EEC(2) and in particular Articles 2(2) and 7(3) thereof,Whereas:(1) The present relationships between the national insurers' bureaux of the Member States, Norway, Switzerland, Hungary, the Czech Republic, Slovakia, Iceland, Slovenia and Croatia as defined in Article 1(3) of Directive 72/166/EEC ("bureaux"), which collectively provide for the practical means to abolish insurance inspection in the case of vehicles normally based in the territories of those countries, are governed by agreements supplementary to the Uniform Agreement on the Green Card System between national insurers' bureaux of 2 September 1951 ("Supplementary Agreements").(2) The Commission subsequently adopted Decisions relating to the application of Directive 72/166/EEC requiring each Member State to refrain from making checks on insurance against civil liability in respect of vehicles which are normally based in the European territory of another Member State or in the territories of the non-member countries concerned and which are the subject of the supplementary agreements.(3) The bureaux have reviewed and unified the texts of the supplementary agreements and replaced them by a single agreement ("the Multilateral Guarantee Agreement") which was concluded on 15 March 1991 in accordance with the principles laid down in Article 2(2) of Directive 72/166/EEC.(4) The Commission subsequently adopted Decision 91/323/EEC(3) annulling the supplementary agreements requiring Member States to refrain from making checks on insurance against civil liability on vehicles which are normally based in the European territory of another Member State or in the territories of the non-member countries concerned replacing those supplemantary agreements by the Multilateral Guarantee Agreement as from 1 June 1991.(5) Cyprus signed the Multilateral Guarantee Agreement on 9 September 1999,HAS ADOPTED THIS DECISION:Article 1As from 1 January 2001, each Member State shall refrain from making checks on insurance against civil liabiltiy in respect of vehicles which are normally based in the territory of Cyprus and which are the subject of the Multilateral Guarantee Agreement between national insurers bureaux of 15 March 1991.Article 2Member States shall forthwith inform the Commission of measures taken to apply this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 15 February 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 103, 2.5.1972, p. 1.(2) OJ L 129, 19.5.1990, p. 35.(3) OJ L 177, 5.7.1991, p. 25.